Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 4 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.
119 (a)-(d). The certified copy has been filed in parent Application No. 15/417,911, filed
on 03/15/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 4 are rejected on the ground of nonstatutory double patenting over claims 1 – 4 of U.S. Patent No. 11/356,117 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim XX – Application 17/738,506
Claim XX – Patent 11/356,117
A transmitting method comprising: 
A transmitting apparatus comprising: 
interleaving a codeword; and 
an interleaver configured to interleave a codeword; and 
mapping bits of the interleaved codeword onto constellation points based on 256-quadrature amplitude modulation (QAM), 
a constellation mapper configured to map bits of the interleaved codeword onto constellation points based on 256-quadrature amplitude modulation (QAM), 
wherein the interleaving comprises interleaving bits of the codeword using a plurality of columns, each of the plurality of columns comprising a first part and a second part, 
wherein the interleaver comprises: a block interleaver configured to interleave bits of the codeword using a plurality of columns, each of the plurality of columns comprising a first part and a second part, and 
wherein if a length of the codeword is 64800 bits, a number of bits to be written in the first part of the each of the plurality of columns is 7920 and a number of bits to be written in the second part of the each of the plurality of columns is 180, and 
wherein if a length of the codeword is 64800 bits, a number of bits to be written in the first part of the each of the plurality of columns is 7920 and a number of bits to be written in the second part of the each of the plurality of columns is 180, and 
wherein if the length of the codeword is 16200 bits, the number of the bits to be written in the first part of the each of the plurality of columns is 1800 and the number of the bits to be written in the second part of the each of the plurality of columns is 225.
wherein if the length of the codeword is 16200 bits, the number of the bits to be written in the first part of the each of the plurality of columns is 1800 and the number of the bits to be written in the second part of the each of the plurality of columns is 225.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/738,506 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11/356,117. Specifically, both claim 1, of the current application 17/738,506, and claim 1, of patent 11/356,117 discloses: interleaving a codeword; and mapping bits of the interleaved codeword onto constellation points based on 256-quadrature amplitude modulation. 
One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/738,506, as a direct recitation of the operations performed by the Apparatus disclosed in claim 1 of Patent 11/356,117. A method performing the operations of a disclosed apparatus and an apparatus capable of performing a disclosed method would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/738,506, as performing the operations of the apparatus of claim 1, of U.S. Patent 11/356,117, and as such are obvious variants of each other.

Claim 2 – Application 17/738,506
Claim 2 – Patent 11/356,117
Claim 3 – Application 17/738,506
Claim 3 – Patent 11/356,117
Claim 4 – Application 17/738,506
Claim 4 – Patent 11/356,117


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

PETROV; Mihail 		US 20150381207 A1
Eberlein; Ernst et al. 	US 20100235706 A1
JEONG; Hong-Sil et al. 	US 20090125781 A1
Eroz; Mustafa et al. 		US 9246634 B2
interleaving a codeword; and 
mapping bits of the interleaved codeword onto constellation points based on 256-quadrature amplitude modulation (QAM)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111